Citation Nr: 0814343	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-36 277	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUE

Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as zero percent (noncompensably) 
disabling.




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1973 
to September 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that a videoconference hearing before a 
Veterans Law Judge was scheduled to take place at the 
Cleveland, Ohio Regional Office in April 2008; however, the 
veteran failed to report for the hearing.  Accordingly, the 
Board considers the veteran's request for a hearing to be 
withdrawn and will proceed to adjudicate the case based on 
the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) 
(2005).


FINDING OF FACT

The veteran's hearing acuity is manifested by no worse than 
level V hearing in the right ear; hearing acuity in the left 
ear is normal.


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's right 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.383, 4.1, 4.7, 4.85 (Diagnostic Code 
6100), 4.86 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2002, April 2003, and March 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify or submit any evidence or information he had 
pertaining to his claim.  The RO also provided a statement of 
the case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its reviews of the issue and 
the text of the relevant portions of the VA regulations.  The 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicatory notice of any of the 
necessary duty-to-notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  Nevertheless, lack of harm may be shown (1) when any 
defect was cured by actual knowledge on the part of the 
claimant, (2) when a reasonable person could be expected to 
understand from the notice what was needed, or (3) when a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Board notes that prior to the initial adjudication of the 
claim, the RO sent the veteran an October 2002 letter, which 
requested that the veteran provide evidence describing how 
his disability had increased in severity.  In addition, the 
veteran was questioned about the effect that worsening had on 
his daily life at a December 2002 VA examination performed in 
association with this claim.  The Board finds that the notice 
provided in the 2002 letter along with responses to the 
questioning at the December 2002 examination regarding the 
situations that give the veteran the greatest difficulty in 
his daily life (in terms of dealing with his hearing 
disability), show that the veteran had actual knowledge that 
medical and lay evidence may be presented to show an increase 
in severity, including the impact on his daily life.  

As will be discussed below, hearing loss is rated under 
Diagnostic Code 6100, 38 C.F.R. § 4.85.  This is the only 
Diagnostic Code to rate this disability and it is not cross 
referenced to any other Codes for the purposes of 
evaluation.  See id.  The Diagnostic Code relies on a single 
measurement or test to establish a higher rating.  See id.  
The veteran was not provided notice of this as required by 
Vazquez-Flores, supra.  The Board notes, however, that the 
veteran was later given notice of the exact criteria on which 
his disability is rated.  This was done in a statement of the 
case.

A March 2006 letter provided notice to the veteran that a 
disability rating would be determined by application of the 
ratings schedule and relevant Diagnostic Codes based on the 
extent and duration of the signs and symptoms of his 
disability and their impact on his employment and daily 
life.  See Vazquez-Flores.  The ratings schedule is the sole 
mechanism by which a veteran can be rated, excepting only 
referral for extraschedular consideration and the provisions 
of special monthly compensation.  See 38 C.F.R. Part 4.  As 
noted above, hearing loss is rated solely under 38 C.F.R. 
§§ 4.85, 4.86.  The Board also notes that the substance and 
application of the diagnostic criteria have been upheld as 
reasonable exercises of the Secretary's rulemaking 
authority.  Martinak v. Nicholson, 21 Vet. App. 447 (2007). 
 Neither the Board nor the RO may disregard the schedule or 
assign ratings apart from those authorized by the Secretary 
and both must apply the relevant provisions.  The veteran was 
made aware of this.

An April 2003 letter provided notice to the veteran of the 
types of evidence, both medical and lay, that could be 
submitted in support of his claim.  In light of the 
foregoing, the Board finds that, while the notice 
requirements of Vazquez-Flores were not met as contemplated 
by the Court, the administrative appeal process provided the 
veteran with notice of the specific rating criteria, and it 
is apparent from the record that he understood those things 
relative to a claim for increase as contemplated by the 
Vazquez-Flores decision.  Consequently, a remand is not now 
required to furnish additional notice.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), Social Security 
Administration records, VA and private medical records, and 
secured examinations in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet.

II. Background

A December 2002 VA audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
55
45
LEFT
20
20
20
25
30

The puretone threshold averages were 46 decibels for the 
right ear and 24 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 96 percent in the left ear.

A private audiological evaluation by J.B., D.O., conducted in 
December 2002, reported that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
65
N/A
60
LEFT
25
10
25
N/A
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
Dr. B. also noted that a physical examination conducted at 
the time of the hearing evaluation showed a tympanic membrane 
perforation of the right eardrum, but noted that the external 
auditory canals were patent without otorrhea; and noted that 
the audiogram showed moderate, conductive hearing loss in the 
right ear.  The Board notes that the puretone thresholds in 
the chart above, are the Board's estimates based on an 
interpretation of a graph, which the examiner failed to 
interpret, and appears to evaluate air conduction with 
masking in the right ear.  In addition, the examiner's 
puretone threshold summary, which noted a right ear puretone 
average of 55, was based on a range of 500-2000 Hz, which is 
not the Hertz range used by VA regulations to evaluate the 
puretone threshold average.  As such, the Board finds that 
this December 2002 private hearing examination is of limited 
value for rating evaluation purposes.

An April 2003 audiological evaluation from the Circleville 
Hearing Center, reported that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
45
45
N/A
40
LEFT
20
25
25
N/A
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
Here again, no puretone threshold reading was taken at 3000 
Hz, which makes this examination of limited value for rating 
evaluation purposes, because, as noted below, the puretone 
average used to evaluate a veteran's hearing loss includes a 
reading at 3000 Hz.

An October 2003 VA audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
45
75
60
LEFT
25
20
20
20
20

The puretone threshold averages were 58.8 decibels for the 
right ear and 20 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 96 percent in the left ear.  The 
audiologist noted that the results revealed borderline normal 
hearing in the left ear, and a moderately severe, conductive 
hearing loss in the right ear.

The veteran was afforded another VA audiological evaluation 
in June 2007, which reported that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
60
70
70
LEFT
10
15
15
20
20

The puretone threshold averages were 67.5 decibels for the 
right ear and 17.5 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 96 percent in the left ear.  The 
examiner diagnosed the veteran with flat, severe, mixed 
hearing loss in the right ear; and normal hearing in the left 
ear.

III. Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned  evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App.  55, 58 (1994).  Although 
the recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for  an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart  v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).   Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g., 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. 
§ 4.85(c).  

To rate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Table VI.  Once the auditory 
acuity levels are determined, Table VII is then applied 
through use of the resulting auditory acuity level Roman 
numeral scores, which reveals the disability rating to be 
awarded.

Generally speaking, if impaired hearing is service connected 
in only one ear-as is the case here-the non-service-
connected ear is assigned a designation of Roman numeral I 
for purposes of determining the percentage evaluation from 
Table VII.  However, if an appellant has hearing impairment 
in one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability, and hearing 
impairment as a result of non-service-connected disability 
that meets the provisions of 38 C.F.R. § 3.385 in the other 
ear, VA will pay compensation as if both ears were service 
connected.  See 38 C.F.R. § 3.383 (2007).  

VA regulations, specifically 38 C.F.R. § 3.385, state that 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  In 
this case, as shown in the hearing tables above, the left ear 
does not meet the definition of impaired hearing in 
accordance with 38 C.F.R. § 3.385; nor is the service 
connected right ear compensable to a degree of 10 percent (as 
will be show below).  Therefore, the provision relating to 
special consideration for paired organs, 38 C.F.R. § 3.383, 
is not applicable.

Entering the examination results from the veteran's December 
2002 VA examination into Table VI (abbreviated below from 
38 C.F.R. § 4.85) shows that the right ear warrants a score 
of I:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering these results in Table VII, it can be seen that, 
based on the examination results from the December 2002 VA 
examination, the veteran's right ear hearing loss was non-
compensably (zero percent) disabling at that time:

Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Entering the examination results from the veteran's October 
2003 audiological evaluation into Table VI (abbreviated below 
from 38 C.F.R. § 4.85) shows that the right ear warrants a 
score of II:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering these results in Table VII, it can be seen that, 
based on the October 2003 examination results, the veteran's 
right ear hearing loss has remained non-compensably (zero 
percent) disabling:


Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear












Entering the examination results from the veteran's June 2007 
audiological evaluation into Table VI (abbreviated below from 
38 C.F.R. § 4.85) shows that the right ear warrants a score 
of II:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering these results in Table VII, it can be seen that, 
based on the June 2007 examination results, the veteran's 
right ear hearing loss has remained non-compensably (zero 
percent) disabling:


Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











The Board has considered the provisions of 38 C.F.R. § 4.86, 
which allow for a higher roman numeral evaluation when 
exceptional patterns of hearing loss are present.  
Exceptional patterns of hearing loss are present where the 
puretone thresholds at each of the four evaluated frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the puretone threshold at 1000 Hertz is 30 decibels or 
less and the puretone threshold at 2000 Hertz is 70 decibels 
or more).  38 C.F.R. § 4.86.  When exceptional patterns of 
hearing loss are demonstrated, the roman numeral designation 
for hearing impairment will be from either Table VI (shown 
above) or Table VIa, whichever results in the higher roman 
numeral.

In this case, the June 2007 VA examination revealed an 
exceptional pattern of hearing loss because puretone 
thresholds in the right ear were 70 decibels at 1000 Hz, 60 
decibels at 2000 Hz, and 70 decibels at 3000 and 4000 Hz.  
Here, the higher roman numeral designation is found utilizing 
Table VIA. (below is an abbreviated version of table VIA with 
the relevant portion highlighted.)

Puretone Threshold Averages-Table VIa
0-41
42-48
49-55
56-62
63-69
70-76
77-83
I
II
III
IV
V
VI
VII

The puretone threshold average for the right ear at the June 
2007 VA examination was 67.5.  Entering this average into 
Table VIA produces the higher roman numeral designation of V, 
as opposed to II, as shown in Table VI above.  However, 
entering the roman numeral V into table VII below, still 
results in a noncompensable evaluation.  
 
Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











As such, after evaluating all the evidence of record, the 
Board finds that the veteran is not entitled to a compensable 
evaluation for his right ear hearing loss.  In deciding this 
issue the Board has considered the provisions of 38 U.S.C.A. 
§ 5107 (benefit of the doubt).  Under the benefit-of-the-
doubt standard, when a veteran seeks benefits and the 
evidence is in relative equipoise regarding any issue 
material to the determination of a matter, the law dictates 
that the benefit of any doubt belongs to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  However, where, as here, the rating 
criteria are determined by a mechanical application of 
numeric designations assigned to audiometric examination 
results, which are not contradicted by the remaining record, 
the record does not raise a reasonable doubt.  Even though 
the veteran's hearing acuity has indeed worsened as suggested 
by the change in numeric designations, and as contended by 
him, application of the rating criteria dictates no change in 
the rating assigned.  In other words, it has not worsened to 
the point that a compensable rating is warranted.  The 
preponderance of the evidence is against the claim.




ORDER

Entitlement to a compensable rating for right ear hearing 
loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


